PER CURIAM.
This is an appeal by the defendant, William Bradford Dillingham, from an order denying post-conviction relief under CrPR 3.850, 33 F.S.A.
Appellant was convicted of grand larceny and sentenced to five years in the state penitentiary. The conviction and sentence were appealed to this court and affirmed.
The points relied on in this appeal pursuant to Rule 3.850 are (1) inadequate representation afforded him by his private counsel, and (2) the court’s failure to- give a jury instruction on an attempt to commit grand larceny as a lesser included offense.
A careful review of the record on the applicable law shows that the trial court was correct in denying the appellant the relief sought. Everett v. State, Fla.App.1964, 161 So.2d 714; Devlin v. State, Fla.App.1966, 192 So.2d 786; Byrd v. State, Fla.App. 1969, 220 So.2d 14. See also, Rayner v. State, Fla.1973, 273 So.2d 759; Williams v. State, Fla.1973, 285 So.2d 13, 16.
No reversible error having been made to appear the order appealed is affirmed.
Affirmed.